Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the communications dated 01/28/2022, claims 1-5, 7-15, 17-24, and 26-27 are active in this application because of the cancellation of claims 6, 16, 25.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
4.	The terminal disclaimer filed on 01/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent No. 11,113,286 and the pending Application Number 17/484,817 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks 
5.	Claims 20-24 and 26-27 recite a computer-storage medium.  The Applicants' Specification, paragraph [00131], discloses, “[00131] As used herein, the terms “machine-storage medium,” “device-storage medium,” and “computer-storage medium” mean the same thing and may be used interchangeably in this disclosure. The terms refer to a single or multiple storage devices and/or media (e.g., a centralized or distributed database, and/or associated caches and servers) that store executable instructions and/or data. The terms shall accordingly be taken to include, but not be limited to, solid-state memories, and optical and magnetic media, including memory internal or external to processors. Specific examples of 
	However, paragraph [00131] further redefines the “The terms “machine-storage media,” “computer-storage media,” and “device-storage media” specifically exclude carrier waves, modulated data signals, and other such media, at least some of which are covered under the term “signal medium” discussed below”.
Therefore, the claimed computer-storage medium is limited to non-transitory tangible media and are patentable. 
Allowable subject matter
6.	The following is an examiner’s statement of reason for allowance:
	In view of the Applicant’s filed Terminal Disclaimer and amendments and in view of updated searches, none of the prior arts and the references of record teaches or suggests the claimed invention having the combination of features and elements of the independent claims 1, 11 and 20.
Dependent claims are allowable because they depend from allowable base claims.	
Examiner has conducted updated searches for prior arts including Non Patent Literature.  None of the prior arts of record teaches or suggests the claimed invention.  Claims 1-5, 7-15, 17-24, and 26-27 are allowed.	

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153